CONCURRING OPINION BY
COLVILLE, J.:
I agree with the Majority’s conclusion that the PCRA court and PCRA counsel complied with the Tumer/Finley requirements. Regarding Appellant’s claims that PCRA counsel rendered ineffective assis*1193tance of counsel, I would find that he preserved these claims for appellate review by presenting them in his response to the PCRA court’s notice of its intent to dismiss Appellant’s petition without holding an evidentiary hearing. Commonwealth v. Pitts, 603 Pa. 1, 981 A.2d 875, 880 n. 4 (2009). I concur with the Majority’s conclusion that these claims, as well as Appellant’s claims regarding trial counsel’s stewardship, do not entitle him to relief. Thus, I, too, would affirm the order dismissing Appellant’s PCRA petition.